Citation Nr: 0000389	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision denied service 
connection for a back disorder.


FINDINGS OF FACT

The appellant's claim for service connection for a back 
disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the current disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the appellant claims that service connection is 
warranted for a back disorder.  The appellant alleges that he 
incurred or aggravated a back disorder as a result of a bus 
accident occurring at Camp Pendleton, California.  

After a thorough review of the claims file, the Board finds 
the appellant's claim plausible and therefore, well grounded.  
The appellant is currently shown to have a back disorder, 
including post diskectomy times three with degenerative joint 
disease.  He has also testified that he has had continuous 
back pain ever since his discharge from active duty service.  
Lastly, the appellant has submitted a medical opinion from M. 
Jones, M.D., dated November 1998, indicating that it was 
"certainly possible" that the appellant's current back 
disorder was aggravated during his active duty service.  This 
evidence is presumed to be credible for purposes of a well-
grounded determination, and accordingly, the Department has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999); cf. Morton v. West, 12 Vet. App. 477 (1999) (no duty 
to assist under 38 U.S.C.A. § 5107(a) absent submission of a 
well-grounded claim).  Further development of the appellate 
record is in order, as detailed below in the REMAND portion 
of this decision.





ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

After reviewing the appellant's claims file, the Board 
concludes that additional development is necessary to make an 
informed decision regarding the appellant's claim.

Through his statements and testimony herein, the appellant 
alleged receiving medical treatment for back complaints in 
the years immediately following his active duty service.  
Specifically, he claims to have been treated by a 
chiropractor and a Dr. Copeland in the 1970s.  He also 
claimed to have undergone back surgery in 1979.  These 
medical records are essential to a proper and thorough 
adjudication of the veteran's claim herein to give the 
veteran an opportunity to provide medical evidence of 
continued post-service treatment for a back disability.  
Thus, the RO should contact the appellant and request that he 
provide the names, addresses and approximate dates of 
treatment for all VA and non-VA health care providers, who 
have treated him for his back disorder following his active 
duty service.  

In addition to the above-mentioned records, the RO should 
make an additional attempt to obtain the orthopedic 
consultation report, performed pursuant to the appellant's 
pre-induction examination in April 1969.  Part of the 
veteran's claim appears to be that a pre-existing back 
disability had not completely resolved at the time of his 
entry into service.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  

In view of the nature of the appellant's claim, all records 
of treatment should be obtained, if possible, and associated 
with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, the RO should make an attempt to secure these 
records.  App. 363 (1992). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the appellant's missing service 
medical records through official 
channels.  Specifically, the RO should 
again  attempt to secure the orthopedic 
consultation performed pursuant to the 
appellant's pre-induction examination in 
April 1969.

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from the service for his back disorder.  
The Board is specifically interested in 
medical records from the appellant's 
chiropractor and Dr. Copeland, as well as 
medical records relating to his back 
surgery in the late 1970s.  

After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured. See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the 
Secretary to obtain requested records 
where the appellant failed to identify 
specifically what "additional medical 
records" were being sought and why they 
were relevant; the duty to assist is not 
a one-way street).

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back disorder.  Once the foregoing has 
been accomplished and, if the claim 
remains denied, both the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case 
covering all the pertinent evidence, law 
and regulatory criteria.  They should be 
afforded a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



